IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. WR-68,929-01


EX PARTE EDGAR NEAL DUNN, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 1991-773-C2A IN THE 54TH JUDICIAL DISTRICT COURT

FROM MCLENNAN COUNTY



 Per curiam

O R D E R


 Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the clerk of
the trial court transmitted to this Court this application for writ of habeas corpus.  Ex parte Young, 418
S.W.2d 824, 826 (Tex.Crim.App. 1967).  Applicant pleaded guilty to the offense of aggravated sexual
assault of a child, and was sentenced to twenty-five years' imprisonment. 
	On November 20, 2007 the trial court signed an order setting a hearing on Applicant's habeas
application for December 18, 2007.  The habeas record has been forwarded to this Court prematurely.
We remand this application to McLennan County to allow the trial judge to conduct the habeas hearing and
enter findings of fact and conclusions of law.
	The District Clerk of McLennan County is ordered to forward this application to this Court after
the judge of the 54th Judicial District Court enters  findings of fact and conclusions of law.
 IT IS SO ORDERED THIS, THE NINETEENTH DAY OF DECEMBER, 2007.
DO NOT PUBLISH